ORDER**
We affirm for the reasons expressed in the well-supported opinions of the Bankruptcy Court in Decker v. Mariani, et al. (In re Portofino Development Corp.), No. 93-57024 (Bankr.N.D.Cal., March 31, 2000), and the District Court in Decker v. Mariani, et al. (In re Portofino Develop-merit Corp.), No. 00-20462 (N.D.Cal., April 4, 2002).
AFFIRMED,

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.